--------------------------------------------------------------------------------

Assignment of Rights

Dominic Dos Santos, (the “Assignor”) do hereby sell, assign, transfer, convey
and set over to Evolution Blockchain Group (the “Assignee”), whose registered
and records office is 1853 King Beach Avenue, Las Vegas, Nevada, 89123-4300 all
of the Assignor’s sole and exclusive right, title and interest in and to the
copyright, trademarks, and all other intellectual property and proprietary
rights throughout the world and all results and proceeds of Assignor’s work on
the development and creation of the ideas, concepts, proposals, designs,
computer code, and other materials (collectively the “Works”) for the
businesses, technologies, and products now known as Gamebitcoin created by the
Assignor. Without limiting the foregoing, this grant and assignment of rights
includes all: (i) rights, interests, choses in action; (ii) business and
strategic plans, business summaries, business procedures and processes, business
and financial forecasts and reports, prospective product offerings, pricing
policies and methods, vendor and business partner identities, purchasing methods
and information, operational material and manuals, financial data, accounting
information and systems, customer lists, customer profiles and purchase
preferences, marketing plans, market analysis reports, sales data, marketing
forecasts, licensing procedures, leasing information, technical and engineering
data, drawings, models, software products, source code, algorithms, object and
load modules, content, formulas, design specifications, progress and development
reports, coding sheets, flow charts, employee information, corporate
information, and phone lists; (iii) trademarks, service marks, copyrights,
patents, design patents, utility patent, and similar rights throughout the
world, whether registered or unregistered, and all applications, registrations,
renewals and extensions thereof.

To the extent that the Assignor may be entitled, now or in the future, to any
so-called “moral rights of authors” or analogous rights pursuant to the
Copyright Act (Canada), or otherwise, the Assignor hereby waives and
relinquishes all such rights in and to the Work in favor of the Assignee and its
assignees and licenses to the fullest extent permitted by law.

Assignor hereby warrants and represents that it has not sold, assigned,
hypothecated, encumbered or otherwise transferred (or entered into an agreement
to do any of the foregoing) the rights being assigned hereunder to Assignee, and
that Assignor has the full right, power and authority to make the within
Assignment.

Assignor shall not use information related to the Works for any purpose
whatsoever without the express prior consent of the Assignee, and shall
perpetually maintain the confidentiality of such information to the extent it is
not known to the general public.

Assignor agrees to indemnify, defend and hold Assignee harmless from any
liability (including reasonable legal fees) resulting from the breach or
inaccuracy of the foregoing representation and agrees to defend Assignee’s title
and interest to the rights assigned herein.

Executed this ____ day of April 2018.

[exhibit10-3x1x1.jpg] 


--------------------------------------------------------------------------------

